Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 21 February 1813
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear Caroline
Quincy Febry 21 1813.

delightfull praise! like summer Rose
that brighter in the dew  drop glows—
they were Sweet Drops from the heart to the Eyes both of your grandfather & grandmother when I read to him the two Letters to your Father and uncle this day in praise of your Mother. you could not have offerd a Sweeter incence to your Grandfather—to know that flowing from the hand of Friendship in a Strain of Sincerity which certainly merits from your Brother a gratefull return and will undoubtedly stimulate him to become if he ha emulous of the talents and acquirements which are asscribed to him his steady habits are a presage of future excellence which consists not  in resolutions, must less in pretensions, but in action—I trust both Father and uncle have given an answer congenial to his wishes his hopes and his prospects. to them to your Mother & to you it must be a Sacrifice of present pleasure and gratification—but the Sacrifice is due to his exertions to his virtuous exertions which I pray may be crownded with Success—a Good Nurse is better than precious ointment, “It is the immediate Jewel of the  Soul.”
what—shall I Say to my dear Caroline upon an other subject. Shall I quote some lines from the Spectator upon a subject not dissimilar
“I do not like the Dr Fell
The Reason why I cannot tell
but I do not like the dr Fell”
Thus endeth the Second lesson Caroline! and Grandmother further sayth not—
Dr Wats tells us you know, that Some  think our  Souls loose their fellows on the road, and never join their hands,  good Girl you are nursing your dear Mother, and surely you cannot be better employ’d I wish I could assist you. I hope both She and you will pass the  next winter at Quincy with us if the lives of your grandparents are continued to that time—You can hear as often from your Father here as at the Valley and he will feel easier to know that you both are under the paternal roof in his absence—I flatter myself with this hope now I have reason to believe that your Brother cannot be with you—what say you my Dear to this proposal?
I yesterday was in Boston to visit see mrs Baily who could not conveniently make us a visit at Quincy before her return. she looks flourishing and well I had much chat with your Lover—dont be allarmed and Friend Harriot, and have adjusted the plan of correspondence between you—tomorrow I send her the Letters this day recieved and inclose a Note from her, and am your affectionate / Grandmother
A Adams